       Case 4:20-cv-01119-DPM Document 31 Filed 07/21/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

DWAYNE T. HENSON
ADC #121669                                                  PLAINTIFF

v.                       No. 4:20-cv-1119-DPM

LERIZZA NUNAG, LPN, Cummins Unit                          DEFENDANT

                                ORDER
     The Court adopts        Magistrate Judge Volpe' s        unopposed
recommendation, Doc. 30.       FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes).       Supplemented motion for summary
judgment, Doc. 14 & 27, granted. Henson's claims against Nunag will
be dismissed without prejudice for failure to exhaust.
     So Ordered.


                                  D .P. Marshall Jr. "
                                  United States District Judge
